Citation Nr: 1632075	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-45 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for colonic diverticulosis with gastroesophageal reflux disease (GERD), rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1984 to June 1984 and from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and San Diego, California.  Jurisdiction over the claims file currently resides with the San Diego RO.

The Veteran filed an original claim for service connection for diverticulitis and GERD in February 2008.  In a September 2008 rating decision, the Winston-Salem RO granted service connection for colonic diverticulosis, assigning a noncompensable rating.  The Veteran submitted a notice of disagreement with the assigned rating in March 2009, and in October 2009, the RO issued a Statement of the Case and subsequent rating decision which increased the rating to 10 percent disabling, effective May 4, 2009.  The Veteran perfected an appeal in December 2009 as to the rating and effective date assigned.

In an August 2010 rating decision, the Veteran's gastric disability was recharacterized as colonic diverticulitis with GERD, and an effective date of July 1, 2008 (the day after his discharge from active duty) was assigned for his 10 percent rating.  As such, the earlier effective date claim has been granted in full and is no longer before the Board.

In July 2014 and March 2016, the Board remanded the issue of entitlement to an increased rating for colonic diverticulosis with GERD in order to schedule a hearing before a Veterans Law Judge (VLJ).  A hearing was held in June 2016; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence, the Board finds that a VA examination and opinion is necessary in order to clarify the nature and severity of the Veteran's service-connected colonic diverticulosis with GERD.  In addition, VA must attempt to secure any relevant outstanding private medical records pertaining to the claimed condition.

The Veteran, who is a physician, has averred that his gastric disability has been productive of recurrent episodes of diverticulitis with associated symptoms including abdominal distress, diarrhea, cramping, fever, muscle aches, weight loss, vomiting, and malnutrition.  In correspondence dated in June 2016, he reported experiencing "severe episodes as frequently as six times per year" from 2007 to the present.  In June 2016, he submitted the results of a private examination which found that "since 2005, [the Veteran has had] frequent bouts of esophageal pain, hematemisis [sic], vomiting, and melena" with a history of "dysphagia, pyrosis, regurgitation, and substernal and throat pain" as well as "frequent episodes of severe nighttime cough and post nasal drip leading to sleep disruption."  See May 2016 Disability Benefits Questionnaire (DBQ).  The Veteran contends that his disability picture warrants at least a 60 percent evaluation under the applicable Diagnostic Code, dating back to his discharge from service.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

Although the Board accepts the Veteran's testimony as competent and credible given his expertise as a physician, a review of the prior medical evidence suggests the need for a VA examination in order to clarify certain inconsistencies in the record.  In particular, an August 2013 VA examination report shows that the Veteran presented as essentially asymptomatic, apart from occasional episodes of bowel disturbance and a 2012 flare-up of diverticulitis.  Examination reports from May 2009 and March 2008 likewise reflect relatively minor symptoms, in contrast to the Veteran's reports of ongoing, severe symptoms since discharge.  The Veteran has testified that the examination reports are inaccurate, as he was not thoroughly examined.  Given his objections, and in light of his recent testimony and the May 2016 DBQ findings, the Board finds that another examination is needed.

The Veteran also contends that he is entitled to separate ratings for diverticulitis and GERD.  Although Diagnostic Code 7346, under which the Veteran's symptoms are currently rated, cannot be combined with other evaluations in light of 38 C.F.R. §°4.113, the Board notes that the May 2016 DBQ findings suggest that he has some stricture or spasm of the esophagus.  As these symptoms may be rated separately, the examiner should provide a detailed discussion of their nature and severity.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203 and 7204.

In addition, the Veteran has reported being hospitalized in October 2012 at Kaiser Permanente for an episode of diverticulitis.  See November 2012 and June 2016 correspondence.  A review of the record reveals that VA has made no attempt to obtain these records.  On remand, the AOJ should make reasonable attempts to obtain these records, as well as any outstanding records identified by the Veteran, and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to complete records from Kaiser Permanente since July 2008, to include records from his October 2012 hospitalization.  

2.  After receipt of any additional records, schedule the Veteran for a VA examination with a gastroenterologist to determine the current nature and severity of his colonic diverticulosis with GERD.  The examiner should review the claims file, conduct any studies and/or tests deemed necessary, and provide information responsive to the criteria listed in Diagnostic Code 7346 and Diagnostic Code 7323.

The examiner should specifically provide a definition of malnutrition, and provide opinion as to whether the Veteran has manifested malnutrition for any time since July 2008.  In so doing, the examiner should consider private medical records listing malnutrition among the problem list as of October 2012.

The examiner should also evaluate the nature and severity of any esophageal spasm and/or stricture and provide information responsive to the criteria listed in Diagnostic Code 7203.

3.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

